DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment
This Restriction/Election requirement supersedes the Restriction/Election requirement dated November 16, 2021 and has been provided in the interest of improving clarity. Examiner notes that election of the expandable member will dictate the correspondingly elected deployment tool or lack thereof as provided by the original disclosure.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I) Expandable member species:
Figs. 5 and 6;
Fig. 7;
Figs. 8 and 9;
Figs. 10 and 11;
Figs. 12 and 13; 
Figs. 14 and 15;
Figs. 16 and 17;

Figs. 18 and 19;
Fig. 20; 
Figs. 21-24;
Fig. 25a;
Fig. 25b;
Fig. 25c;
Fig. 25d;
Fig. 25e;
Figs. 26 and 27;
Figs. 28 and 29;
Fig. 30;
Fig. 31;
Figs. 32 and 33;
Fig. 34;
Figs. 35a-39;
Fig. 40a; 
Fig. 40b; 
Figs. 41-46;
Fig. 46;
Figs. 53 and 54; 
Fig. 57;
Figs. 58 and 59;
Figs. 60 and 61;

Fig. 62;
Figs. 63-65;
Figs. 66-68;
Fig. 69;
Fig. 70;
Figs. 71-73; 
Fig. 74;
Fig. 75;
Figs. 76-78;
Figs. 80-82;
Figs. 83 and 84; 
Figs. 85-89;
Figs. 90 and 91;
Figs. 92 and 93;
Fig. 94;
Fig. 95; 
Fig. 96;
Figs. 97 and 98;
Figs. 99 and 100;
Figs. 101-104;
Fig. 105;
Fig. 106;
Fig. 107;

Figs. 108 and 109;
Figs. 110 and 111;
Figs. 112-117;
Figs. 118-120c;
Figs. 121-124;
Figs. 125-127;
Figs. 128-133;
Figs. 134-135;
Figs. 136-139;
Figs. 140 and 147;
Figs. 141, 143-145, and 148
Figs. 142 and 149;
Fig. 146;
Figs. 150-153;
Fig. 159
Fig. 160;
Figs. 161-164;
Figs. 165 and 166;
Fig. 167;
Figs. 168 and 169;
Figs. 170-172;
Figs. 178 and 180
Figs. 181-184; and 

Figs. 185-187.


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The large number of mutually exclusive species would require multiple searches and can render a reference applicable to one species inapplicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775